Case 3:20-cv-00129-KGB Document16 Filed 06/17/21 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS

NORTHERN DIVISION
FRANCES GATEWOOD PLAINTIFF
Vv. Case No. 3:20-cv-00129-KGB
LEROY DONTAE WILLIAMS, DEFENDANTS

CENTRAL CARRIERS, LLC,
and DOES 1-5;

AGREED AMENDED SCHEDULING ORDER
Come now the Plaintiff, Frances Gatewood, and Defendants, Central Carriers, LLC and
Leroy Dontae Williams, by and through their attorneys, Vicki L. Gilliam and Jason A. Lee, and
ask that this Court find an Order as follows:
1. That a modification of the current Final Scheduling Order is necessary specifically
as to expert disclosures and reports.
2. That the new proposed Scheduling Order keeps the trial date that this Court has set
for the week of November 15, 2021.
3. That the time to make case-in-chief expert disclosures, including reports, be
extended to August 1, 2021 and that the expert rebuttal disclosures, including
reports, be extended to September 1, 2021.
WHEREFORE, this Court approves the parties’ proposed Order and orders that they shall
supplement and amend the original Final Scheduling Order as set out above.

IT IS SO ORDERED.

THEWON. KRISTINE G. BAKER
Case 3:20-cv-00129-KGB Document16 Filed 06/17/21 Page 2 of 2

AGREED AS TO FORM:

THE GILLIAM FIRM, PLLC
106 Town Sq.

Brandon, MS 39042
Telephone: (601) 488-4044

Email: gilliam@gilliamfirm.com

BY: _/s/ Vickie L. Gilliam
Vicki L. Gilliam (AR Bar No. 2002045)
Attorney for Plaintiff

GILL RAGON OWEN, P.A.

425 West Capitol Avenue, Suite 3800
Little Rock, Arkansas 72201
Telephone: (501) 376-3800
Facsimile: (501) 372-3359

Email: lee@gill-law.com

BY: _/s/ Jason A, Lee
JASON A. LEE, Ark. Bar No. 2002062
Attorney for Defendants
